Exhibit 10.5

Confidential Treatment Requested
Under 17 C.F.R. §§200.80(b)(4),
200.83 and 240.24b-2

ADB No. N01-AI-40100

OMB App-al 2700-0042

AWARD/CONTRACT

1. THIS CONTRACT IS A RATED ORDER

UNDER DPAS (15 CFR 350)

RATING

N/A

 

2. CONTRACT (Proc. Inst. Ident.) NO.

3. EFFECTIVE DATE

4. REQUISITION/PURCHASE REQUEST/PROJECT NO.

HHSN266200400100C

September 30, 2004

PRCB223

5. ISSUED BY                                                                CODE
I

S. ADMINISTERED BY (If other than Item 6)                           CODE

National Institutes of Health, DHHS

PRCB-DMID

NIAID, DEA, CMP, PRCB

Room [***], MSC [***]

RFP NIH-NIAID-DMID-04-22

6700-B Rockledge Drive

Bethesda, Maryland 20892-7612

 

7. NAME AND ADDRESS OF CONTRACTOR (No. street, county state and ZIP Code)

8. DELIVERY

ISIS Pharmaceuticals

0 FOB ORIGIN ® OTHER (Seebe/ow)

Ibis Therapeutics Division

 

2292 Faraday Ave

9/ DISCOUNT FOR PROMPT PAYMENT

Carlsbad, California, 92008

N/A

 

10. SUBMIT INVOICES

ITEM

CODE

FACILITY CODE

ADDRESS SHOWN IN:

Art. G.3.

11. SHIP TO/MARK FOR                                               CODE

N/A

12. PAYMENT WILL BE MADE BY                                      CODE

N/A

Article F.1.

See Article G.3.

13. AUTHORITY FOR USING OTHER FULL AND OPEN COMPETITION: N/A

14. ACCOUNTING AND APPROPRIATION DATA

10 U.S.C. 2304(c)(              )                               41 U.S.C.
253(c)( )

EIN# 1330336973A1     SOC 25.55 CAN# 4-8460924 $2,489,423

15A. ITEM NO.                         15B. SUPPLIES/SERVICES

15C. UNIT PRICE

15D. AMOUNT

15E. UNIT PRICE

15F. AMOUNT

Title: Assessing Safety of Cell Substrates and Vaccine Components, Part

FY 04

[***]

 

[***]

E: Develop, characterize and validate assays for detection of novel or

FY 06

[***]

 

[***]

latent/occult adventitious agents in cell substrates

FY 07

[***]

 

[***]

Period: September 24, 2004 through September 23, 2009

FY 08

[***]

 

[***]

Contract Type: CPFF-Completion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$5,613,317

15G. TOTAL
AMOUNT OF
CONTRACT

16. TABLE OF CONTENTS

I PAGE(S) (r) ISEC.I

(V)  ISEC. I

DESCRIPTION
PART I - THE SCHEDULE

 

 

 

DESCRIPTION
PART II - CONTRACT CLAUSES

PAGE(S)

ý

A

SOLICITATION/CONTRACT FORM

1

X I I (CONTRACT CLAUSES

26

ý

B

SUPPLIES OR SERVICES AND PRICE/COST

3

PART III – LIST OF DOCUMENTS, EXHIBITS AND OTHER A ACH.

ý

C

DESCRIPTION/SPECS./WORK STATEMENT

7

XI J JUST OF ATTACHMENTS

31

ý

D

PACKAGING AND MARKING

12

PART IV - REPRESENTATIONS AND INSTRUCTIONS

ý

E

INSPECTION AND ACCEPTANCE

12

ý

K

REPRESENTATIONS, CERTIFICATIONS

AND OTHER STATEMENTS OF OFFERORS

32

ý

F

DELIVERIES OR PERFORMANCE

12

ý

G

CONTRACT ADMINISTRATION DATA

14

o

L

INSTRS., CONDS., AND NOTICES TO OFFERORS

 

ý

H

SPECIAL CONTRACT REQUIREMENTS

17

o

M

EVALUATION FACTORS FOR AWARD

 

 

 

 

 

 

 

 

 


CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

17. ý CONTRACTOR'S NEGOTIATED AGREEMENT (Contractor is required to sign this
document and return
2                                                                       copies
to issuing office.)

Contractor agrees to furnish and deliver all items or perform all the services
set forth or otherwise identified above and on any continuation sheets for the
consideration stated herein. The rights and obligations of the parties to this
contract shall be subject to and governed by the following documents: (a) this
award/contract, (b) the solicitation, if any, and (c) such provisions,
representations, certifications, and specifications, as are attached or
incorporated by reference herein. (Attachments are listed herein.)

 

18.o  AWARD (Contractor is not required to sign this document.) Your offer on
Solicitation
Number______________________________________________________________

including the additions or changes made by you which additions or changes are
set forth in full above, is hereby accepted as to the items listed above and on
any continuation sheets. This award consummates the contract which consists of
the following documents: (a) the Government's solicitation and your offer, and
(b) this award/contract. No further contractual document is necessary.

19A. NAME AND TITLE OF SIGNER (Type or print)

 

[g127381kaimage001.gif]20A NAME OF CONTRACTING OFFICER

 

 

 

S-F-fa, t.tt_ay 'T C2o KE

 

Carl A. Newman

Contracting Officer, PRCB, CMP, NIAID, NIH, DHHS

 

Gc=cJ

 

 

 

 

 

 

 

[g127381kaimage003.gif]

9C. DATE SIGNED

 

 





B

Y

20B. U ED STATES OF AMERICA

 

[g127381kaimage005.gif]

[g127381kaimage006.gif](Signature of Contracting Officer)

20C. DATE SIGNED

 

NSN 7540-01-152-8069

PREVIOUS EDITION UNUSABLE

26-107
Computer Generated

 

 

STANDARD FORM 26 (REV. 4-85)
Prescribed by GSA

FAR (48 CFR) 53.214(a)

 

 

1

--------------------------------------------------------------------------------


 

PART I - THE SCHEDULE

 

 

 

PART I - THE SCHEDULE

 

SECTIONA - SOLICITATION/CONTRACT FORM

 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

 

ARTICLE B. 1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES

 

ARTICLE B.2. ESTIMATED COST AND FIXED FEE

 

ARTICLE B.3. PROVISIONS APPLICABLE TO DIRECT COSTS

 

ARTICLE B.4. ADVANCE UNDERSTANDINGS

 

SECTION C - WORK STATEMENT

 

ARTICLE C.1. STATEMENT OF WORK

 

ARTICLE C.2. REPORTING REQUIREMENTS

 

ARTICLE C.3. INVENTION REPORTING REQUIREMENT

 

SECTION D - PACKAGING, MARKING AND SHIPPING

 

SECTION E - INSPECTION AND ACCEPTANCE

 

SECTION F - DELIVERIES OR PERFORMANCE

 

ARTICLE F.1. DELIVERIES

 

ARTICLE F.2. CLAUSES INCORPORATED BY REFERENCE, FAR 52.252-2 (FEBRUARY 1998)

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

ARTICLE G.1. PROJECT OFFICER

 

ARTICLE G.2. KEY PERSONNEL

 

ARTICLE G.3. INVOICE SUBMISSION/CONTRACT FINANCING REQUEST AND CONTRACT
FINANCIAL REPORT

 

ARTICLE G.4. INDIRECT COST RATES

 

ARTICLE G.5. GOVERNMENT PROPERTY

 

ARTICLE G.6. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE

 

 

 

SECTION H - SPECIAL CONTRACT REQUIREMENTS

 

ARTICLE H. 1. REIMBURSEMENT OF COSTS FOR INDEPENDENT RESEARCHAND DEVELOPMENT
PROJECTS

 

ARTICLE H.2. HUMAN SUBJECTS

 

ARTICLE H.3. CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH

 

ARTICLE H.4. NEEDLE EXCHANGE

 

ARTICLE H.5. SALARY RATE LIMITATION LEGISLATION PROVISIONS

 

ARTICLE H.6. EPA ENERGY STAR REQUIREMENTS

 

ARTICLE H.7. PUBLICATION AND PUBLICITY

 

ARTICLE H.8. PRESS RELEASES

 

ARTICLE H.9. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE

 

ARTICLE H.10. YEAR 2000 COMPLIANCE

 

ARTICLE H.11. ANTI -LOBBYING

 

ARTICLE H.12. SHARING RESEARCH DATA

 

 

1

--------------------------------------------------------------------------------


 

ARTICLE H.13. HOTEL AND MOTEL FIRE SAFETY ACT OF 1990 (P.L. 101-391)

 

ARTICLE H.14. PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES

 

ARTICLE H.15. NOTIFICATION OF EMPLOYEE RIGHTS CONCERNING PAYMENT OF UNION DUES
OR FEES

 

ARTICLE H.16. OBTAINING AND DISSEMINATING BIOMEDICAL RESEARCH RESOURCES

 

PART II - CONTRACT CLAUSES

 

SECTION I - CONTRACT CLAUSES

 

ARTICLE 1.1. GENERAL CLAUSES FOR A COST-REIMBURSEMENT RESEARCH AND DEVELOPMENT
CONTRACT - FAR 52.252-2, CLAUSES INCORPORATED BY REFERENCE (FEBRUARY 1998)

 

ARTICLE 1.2. AUTHORIZED SUBSTITUTIONS OF CLAUSES

 

ARTICLE 1.3. ADDITIONAL CONTRACT CLAUSES

 

ARTICLE 1.4. ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT

 

 

 

PART III

 

SECTION J - LIST OF ATTACHMENTS

 

1. Statement of Work, September 10, 2004, 3 pages

 

2. Invoice/Financing Request and Contract Financial Reporting Instructions for
NIH Cost Reimbursement Type Contracts, NIH(RC)-4, (11/03), 6 pages

 

3. Safety and Health, HHSAR Clause 352.223-70, (1/01), 1 page

 

4. Procurement of Certain Equipment, NIH(RC)-7, 4/1/84, 1 page

 

5. Report of Government Owned, Contractor Held Property, 1 page

 

6. Government Property - Schedule I-A, dated September 10, 2004, 1 page

 

7. Data Sharing Plan, September 29, 2004

 

PART IV

 

SECTION K - REPRESENTATIONS AND CERTIFICATIONS

 

1. Representations and Certifications, dated September 13, 2004

 

 

2

--------------------------------------------------------------------------------


 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

 

ARTICLE B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES

 

The focus of this contract is to develop methods to assess current and future
safety concerns that arise regarding vaccines and vaccine manufacturing and/or
formulation. The contractor shall develop, characterize and validate assays for
detection of novel or latent/occult adventitious agents.

 

ARTICLE B.2. ESTIMATED COST AND FIXED FEE

 

a.            The estimated cost of this contract is [***].

 

b.                                 The fixed fee for this contract is [***]. The
fixed fee shall be paid in installments based on the percentage of completion of
work, as determined by the Contracting Officer, and subject to the withholding
provisions of the clauses ALLOWABLE COST AND PAYMENT and FIXED FEE referenced in
the General Clause Listing in Part II, ARTICLE 1.1. of this contract. Payment of
fixed fee shall not be made in less than monthly increments.

 

c.                                     The Government’s obligation, represented
by the sum of the estimated cost plus the fixed fee, is $5,613,317.

 

d.                                 Total funds currently available for payment
and allotted to this contract are [***]. The estimated cost is [***] and the
fixed fee is [***]. For further provisions on funding see the LIMITATION OF
FUNDS clause referenced in Part II, ARTICLE 1.3. Authorized Substitutions of
Clauses.

 

e.                                  It is estimated that the amount currently
allotted will cover performance of the contract through January 31, 2007.

 

f.                                    The Contracting Officer may allot
additional funds to the contract without the concurrence of the Contractor.

 

Increments to be allotted to this contract are estimated as follows:

 

g.

Fiscal Year

 

Total Cost
Excluding Fee

 

Fixed Fee

 

Amount

 

 

FY 04

 

[***]

 

[***]

 

[***]

 

 

FY 06

 

[***]

 

[***]

 

[***]

 

 

FY 07

 

[***]

 

[***]

 

[***]

 

 

FY 08

 

[***]

 

[***]

 

[***]

 

 

Total

 

[***]

 

[***]

 

$

5,613,317

 

 

3

--------------------------------------------------------------------------------


 

ARTICLE B.3. PROVISIONS APPLICABLE TO DIRECT COSTS

 

a.            Items Unallowable Unless Otherwise Provided

 

Notwithstanding the clauses, ALLOWABLE COST AND PAYMENT, and FIXED FEE,
incorporated in this contract, unless authorized in writing by the Contracting
Officer, the costs of the following items or activities shall be unallowable as
direct costs:

 

(1)                             Acquisition, by purchase or lease, of any
interest in real property;

(2)                             Special rearrangement or alteration of
facilities;

(3)                             Purchase or lease of any item of general purpose
office furniture or office equipment regardless of dollar value. (General
purpose equipment is defined as any items of personal property which are usable
for purposes other than research, such as office equipment and furnishings,
pocket calculators, etc.);

(4)                             Travel to attend general scientific meetings;

(5)                             Foreign travel - See paragraph b.2. below;

(6)                             Consultant costs;

(7)                             Subcontracts;

(8)                             Patient care costs;

(9)                             Accountable Government property (defined as both
real and personal property with an acquisition cost of $1,000 or more and a life
expectancy of more than two years) and “sensitive items” (defined and listed in
the Contractor’s Guide for Control of Government Property, 1990), regardless of
acquisition value.

 

b.            Travel Costs

 

          Domestic Travel

 

(1)                 (a)       Total expenditures for domestic travel
(transportation, lodging, subsistence, and incidental expenses) incurred in
direct performance of this contract shall not exceed [***] without the prior
written approval of the Contracting Officer. The Contractor is authorized to
travel to attend programmatic meetings.

(b)                     The Contractor shall invoice and be reimbursed for all
travel costs in accordance with Federal Acquisition Regulations (FAR) 31.205-46.

 

(2)                 Foreign Travel

 

Requests for foreign travel must be submitted at least six weeks in advance and
shall contain the following: (a) meeting(s) and place(s) to be visited, with
costs and dates; (b) name(s) and title(s) of Contractor personnel to travel and
their functions in the contract project; (c) contract purposes to be served by
the travel; (d) how travel of contractor personnel will benefit and contribute
to accomplishing the contract project, or will otherwise justify the expenditure
of NIH contract funds; (e) how such advantages justify the costs for travel and

 

4

--------------------------------------------------------------------------------


 

absence from the project of more than one person if such are suggested; and (f)
what additional functions may be performed by the travelers to accomplish other
purposes of the contract and thus further benefit the project.

 

ARTICLE B.4. ADVANCE UNDERSTANDINGS

 

Other provisions of this contract notwithstanding, approval of the following
items within the limits set forth is hereby granted without further
authorization from the Contracting Officer.

 

a.            Invoices - Cost and Personnel Reporting, and Variances from the
Negotiated Budget

 

(1)                               The contractor agrees to provide a detailed
breakdown on invoices of the following cost categories:

 

(a)                               Direct Labor - List individuals by name,
title/position, hourly/annual rate, level of effort, and amount claimed.

(b)                              Fringe Benefits - Cite rate and amount

(c)                               Overhead - Cite rate and amount

(d)                              Materials & Supplies - Include detailed
breakdown when total amount is over $1,000.

(e)                                    Travel - Identify travelers, dates,
destination, purpose of trip, and amount. Cite COA, if appropriate. List
separately, domestic travel, general scientific meeting travel, and foreign
travel.

(f)                                 Consultant Fees - Identify individuals and
amounts.

(g)                              Subcontracts - Attach subcontractor invoice(s).

(h)                              Equipment - Cite authorization and amount.

(i)                                  G&A - Cite rate and amount.

(j)                                  Total Cost

(k)                               Fixed Fee

(1)                               Total CPFF

 

Monthly invoices must include the cumulative total expenses to date, adjusted
(as applicable) to show any amounts suspended by the Government.

 

(2)                               The contractor agrees to immediately notify
the contracting officer in writing if there is an anticipated overrun (any
amount) or unexpended balance (greater than [***] percent) of the amount
allotted to the contract, and the reasons for the variance. Also refer to the
requirements of the Limitation of Funds and Limitation of Cost Clauses in the
contract.

 

b.            Indirect Costs Rates

 

The Contractor may apply the following provisional indirect rates for the
initial [***] days of the contract: Fringe Benefit at [***], Overhead at [***]
and G&A at [***]. Final rates will apply once the cognizant Government audit
agency completes the audit and

 

5

--------------------------------------------------------------------------------


 

provides an indirect rate agreement.

 

c.            Consultants

 

Consultant fee to be paid to the following individual for the period [***]
through [***]:

 

Name

 

Fiscal Year

 

Rate Per Hour

 

Number of
Hours

 

Total Cost Excluding
Travel Not to Exceed

 

[***] Ph.D.

 

[***]

 

[***]

 

[***]

 

[***]

 

[***] Ph.D.

 

[***]

 

[***]

 

[***]

 

[***]

 

[***] Ph.D.

 

[***]

 

[***]

 

[***]

 

[***]

 

[***] Ph.D.

 

[***]

 

[***]

 

[***]

 

[***]

 

[***] Ph.D.

 

[***]

 

[***]

 

[***]

 

[***]

 

 

d.            Government Property

 

Of the total contract value, [***] is hereby set aside for the purchase of the
equipment identified in ARTICLE G.5.c., Contractor- Acquired Government Property
- Schedule I­A. Schedule I-A is provided as Attachment 6 to this contract. A
variance of [***] of each cost per item shown in the attachment is authorized
without further action by the Contracting Officer. Any substitutions of the
listed equipment shall require prior written approval of the Contracting
Officer.

 

e.            Correspondence Procedures

 

To promote timely and effective administration, correspondence (except for
financial reports, technical progress reports/other deliverables) submitted
under this contract shall be subject to the following procedures:

 

1.               Technical correspondence shall be addressed to the Project
Officer with an information copy of the basic correspondence to the Contracting
Officer. (As used herein, technical correspondence excludes correspondence which
proposes deviations from or modifications of contract requirements, terms or
conditions.)

 

2.               Other correspondence shall be addressed to the Contracting
Officer, with an information copy of the basic correspondence to the Project
Officer.

 

3.               Subject Line(s). All correspondence shall contain a subject
line commencing with the contract number as illustrated below:

 

6

--------------------------------------------------------------------------------


 

SUBJECT: Contract No. HHSN266200400100C
ADB Contract No. NO1-AI-40100

 

Request for Approval of

 

f.              Confidential Treatment Of Sensitive Information

 

The Contractor shall guarantee strict confidentiality of the information/data
that it is provided by the Government during the performance of the contract.
The Government has determined that the information/data that the Contractor will
be provided during the performance of the contract is of a sensitive nature.

 

Disclosure of the information/data, in whole or in part, by the Contractor can
only be made after the Contractor receives prior written approval from the
Contracting Officer. Whenever the Contractor is uncertain with regard to the
proper handling of information/data under the contract, the Contractor shall
obtain a written determination from the Contracting Officer.

 

SECTION C - WORK STATEMENT

 

ARTICLE C.1. STATEMENT OF WORK

 

a.                                       Independently and not as an agent of
the Government, the Contractor shall furnish all the necessary services,
qualified personnel, material, equipment, and facilities, not otherwise provided
by the Government as needed to perform the Statement of Work, SECTION J,
ATTACHMENT 1, dated September 10, attached hereto and made a part of this
contract.

 

ARTICLE C.2. REPORTING REQUIREMENTS

 

In addition to those reports required by the other terms of this contract, the
Contractor shall prepare and submit the following reports in the manner stated
below and in accordance with Article F. 1. Deliveries of this contract. The
Contractor shall submit electronic and hard copy versions of each report.

 

All reports shall contain a title page that includes:

 

Contract number and title
Contract Project Officer
Type of report (Quarterly, Annual, or Final)
Period of performance being reported
Contractor’s name and address
Author(s)
Date of Submission

 

7

--------------------------------------------------------------------------------


 

I.              SEMI-ANNUAL TECHNICAL PROGRESS REPORT

 

By the thirtieth calendar day of the month following the end of each six month
period, the Contractor shall submit three (3) copies of a semi-annual Technical
Progress Report, comprising two (2) copies [one (1) hard copy and one (1)
electronic copy] to the Project Officer and one (1) hard copy to the Contracting
Officer. The semi-Annual Report shall be factual and concise and consist of the
following:

 

a. Section I: An introduction covering the purpose and scope of the contract
effort.

 

b. Section II: Brief overview of all work performed on development and
validation in the previous six months.

 

c. Section III: Description of overall progress, plus a separate description for
each task or segment of work on which effort was expended during the reporting
period. The description for each task will include:

 

i. Pertinent data and/or graphs in sufficient detail to explain any significant
results achieved and preliminary conclusions resulting from analysis and
scientific evaluation of data accumulated to date under the project;

ii. Any scientific, technical, or other problems/difficulties encountered;

iii. Brief description of planned work for the following six month period;

iv. Any recommendations for the modification, expansion, curtailment and/or
termination of development/validation of the assay.

 

d. Section IV: An anticipated work plan for the following six months.

 

e. Section V: A description of all impediments in carrying out the work tasks,
whether affecting performance or costs, and methods implemented to overcome
impediments. If impediments are ongoing, report should include recommendations
for their resolutions.

 

f. Semi-annual Technical Progress Reports are not due for periods in which an
annual or final report is due.

 

II. ANNUAL REPORT

 

By the thirtieth calendar day after the anniversary date of the contract, the
Contractor shall submit three (3) copies of an Annual Technical Progress Report,
comprising two (2) copies to the Project Officer [one (1) hard copy and one (1)
electronic copy] and one (1) hard copy to the Contracting Officer. Such reports
shall detail, document, and summarize the results of the entire contract work
for the period covered.

 

a. Section I: An introduction covering the purpose and scope of the contract
effort.

 

8

--------------------------------------------------------------------------------


 

b. Section II: Brief overview of all work performed since the last annual
report, including progress on meeting objectives identified in the previous
annual report.

 

c. Section III: Description of overall progress, plus a separate description for
each task or segment of work on which effort was expended during the report
period. The description for each task will include:

 

i. Pertinent data and/or graphs in sufficient detail to explain any significant
results achieved and preliminary conclusions resulting from analysis and
scientific evaluation of data accumulated to date under the project;

ii. Any scientific, technical, or other problems/difficulties encountered;

iii. Brief description of planned work for the following six month period;

iv. Any recommendations for the modification, expansion, curtailment and/or
termination of development/validation of the assay.

 

d. Section IV: Objectives for the upcoming 12-month period, and an anticipated
work plan that will allow the objectives to be met.

 

e. Section V: A description of all impediments in carrying out the work tasks,
whether affecting performance or costs, and methods implemented to overcome
impediments. If impediments are ongoing, report should include recommendations
for their resolutions.

 

f. An annual report will not be required for the period when the final report is
due.

 

III.                                        FINAL REPORT

 

At the completion of the contract period, the Contractor shall submit the Final
Technical Report summarizing the results for the entire contract work for the
complete performance period. A draft of the Final Report shall be submitted 30
calendar days prior to the expiration date of the contract. Project Officer will
have 14 calendar days from date of receipt to review and comment on the draft
final report. The Final Report shall be submitted by the expiration date of the
contract and shall be submitted in place of the last Annual Report. The
Contractor shall submit three (3) copies of the Final Report, comprising two (2)
copies to the Project Officer [one (1) hard copy and one (1) electronic copy]
and one (1) hard copy to the Contracting Officer.

 

The Final Report shall include:

 

a.                    A detailed description of the results of all work
conducted under this contract. Description should be in sufficient detail to
explain comprehensively the results achieved.

 

b.              Conclusions regarding work performed and recommendations for
continued development of assays.

 

9

--------------------------------------------------------------------------------


 

c. Recommendations for new assays/approaches that could be investigated to
achieve the aims laid out in the contract.

 

d. Final cost of work performed on each assay.

 

e. A discussion of problems and obstacles encountered while performing assay
development and validation. Discussion should include both technical and
programmatic issues, and should detail methods (both successful and
unsuccessful) that were used to overcome the problems and obstacles, and
recommendations for improvements.

 

IV. OTHER DELIVERABLES

 

1.   Draft assay development protocols will be delivered to the project officer
for review and approval at least 30 calendar days prior to planned study
initiation. Final assay development protocols will be delivered to the project
officer at least 7 calendar days prior to planned study initiation.

 

2.   Draft assay validation plans will be delivered to the project officer for
review and approval at least 45 calendar days prior to planned study initiation.
Validation plans will include the following information/sections: Cover page,
table of contents, purpose, study objective, responsibilities, definitions,
summary of completed studies, study description, sample description, materials
and supplies, equipment information, test methods, Standard Operating Procedures
(SOPs), test protocol (Test functions describing each validation parameter, how
it will be tested, and the acceptance criteria), data handling and analysis, and
report requirements. Final assay validation protocols will be delivered to the
project officer at least 7 calendar days prior to planned study initiation.

 

3.   Draft and Final study reports for all implemented studies, including assay
development, assay validation, and assays that were terminated/curtailed prior
to completion of assay development or assay validation. Draft reports are due 60
calendar days following completion of validation studies, or
termination/curtailment of studies. Report will include the following
sections/information: Cover page, table of contents, abstract, methods and
materials, results (which will include data analysis and compilation of data
into figures and/or tables as requested by the NIAID Project Officer),
conclusions, and appendices. For assay validation study reports, the `results’
section of the study report will be divided into subsections, with each
subsection dedicated to one of the validation parameters (based on the test
protocol). Final study reports are due 30 calendar days after the contractor has
received comments from the NIAD Project Officer.

 

4.   Contractor shall provide data, reports, and other information related to
this Contract as requested by the Project Officer.

 

10

--------------------------------------------------------------------------------


 

V. TRANSITION PLAN

 

Twelve months prior to the completion date of this contract, a transition plan
shall be submitted by the Contractor to the NIAID Project Officer for review and
approval. The transition plan will be a detailed plan for the orderly transition
of contract-related material to a successor contractor or the government. The
transition plan will include a detailed description of the methods and
procedures for the transition, the timeline for preparation and delivery of
various materials, and the mechanism(s) to be used to provide access to all data
generated under this contract.

 

ARTICLE C.3. INVENTION REPORTING REQUIREMENT

 

All reports and documentation required by FAR Clause 52.227-11 including, but
not limited to, the invention disclosure report, the confirmatory license, and
the government support certification, shall be directed to the Extramural
Inventions and Technology Resources Branch, OPERA, NIH, 6705 Rockledge Drive,
Room [***], MSC [***], Bethesda, Maryland 20892­7980 (Telephone: 301-435-1986).
In addition, one copy of an annual utilization report, and a copy of the final
invention statement, shall be submitted to the Contracting Officer. The final
invention statement (see FAR 27.303(a)(2)(ii)) shall be submitted to the
Contracting Officer on the expiration date of the contract.

 

The annual utilization report shall be submitted in accordance with ARTICLE F.
1. DELIVERIES of this contract. The final invention statement (see FAR
27.303(a)(2)(ii)) shall be submitted on the expiration date of the contract to
the following address:

 

Contracting Officer
PRCB, CMP, DEA, NIAID, NIH, DHHS
Room [***]
6700-B Rockledge Drive, MSC [***]
Bethesda, MD 20892-7612

 

If no invention is disclosed or no activity has occurred on a previously
disclosed invention during the applicable reporting period, a negative report
shall be submitted to the Contracting Officer at the address listed above.

 

To assist contractors in complying with invention reporting requirements of the
clause, the NIH has developed “Interagency Edison,” an electronic invention
reporting system. Use of Interagency Edison is encouraged as it streamlines the
reporting process and greatly reduces paperwork. Access to the system is through
a secure interactive Web site to ensure that all information submitted is
protected. Interagency Edison and information relating to the capabilities of
the system can be obtained from the Web (http://www.iedison.gov), or by
contacting the Extramural Inventions and Technology Resources Branch, OPERA,
NIH.

 

SECTION D - PACKAGING, MARKING AND SHIPPING

 

All deliverables required under this contract shall be packaged, marked and
shipped in

 

11

--------------------------------------------------------------------------------


 

accordance with Government specifications. At a minimum, all deliverables shall
be marked with the contract number and contractor name. The Contractor shall
guarantee that all required materials shall be delivered in immediate usable and
acceptable condition.

 

SECTION E - INSPECTION AND ACCEPTANCE

 

a.                                  The Contracting Officer or the duly
authorized representative will perform inspection and acceptance of materials
and services to be provided.

 

b.                                 For the purpose of this SECTION the Project
Officer identified in ARTICLE G.1. is the authorized representative of the
Contracting Officer.

 

c.                                  Inspection and acceptance will be performed
at the address listed for the Project Officer in Section G, Article G. 1.
Acceptance may be presumed unless otherwise indicated in writing by the
Contracting Officer or the duly authorized representative within 30 days of
receipt.

 

d.                                 This contract incorporates the following
clause by reference, with the same force and effect as if it were given in full
text. Upon request, the Contracting Officer will make its full text available.

 

FAR Clause No. 52.246-9, INSPECTION OF RESEARCH AND DEVELOPMENT (SHORT FORM)
(APRIL 1984).

 

SECTION F - DELIVERIES OR PERFORMANCE

 

ARTICLE F.1. DELIVERIES

 

Satisfactory performance of this contract shall be deemed to occur upon
performance of the work described in Article C. 1. and upon delivery and
acceptance by the Contracting Officer, or the duly authorized representative, of
the following items in accordance with the stated delivery schedule:

 

a.                                  The items specified below as described in
SECTION C, ARTICLE C.2. will be required to be delivered F.O.B. Destination as
set forth in FAR 52.247-35, F.O.B. DESTINATION, WITHIN CONSIGNEES PREMISES
(APRIL 1984), and in accordance with and by the date(s) specified below:

 

12

--------------------------------------------------------------------------------


 

Report Distribution

 

Deliverable

 

No. of
Copies

 

Addressee/Distribution

 

Due Dates

 

 

 

Semi-Annual Progress Reports

 

 

 

Project Officer ORA, DMID, NIAID, NIH, DHHS Room [***], MSC [***] 6610 Rockledge
Drive Bethesda, MD 20892-6603

 

The 30th  of the end of performance

 

the month following each semi-annual period.

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Contracting Officer PRCB,CMP, DEA, NIAID, NIH, DHHS 6700-B Rockledge Drive Room
[***], MSC [***] Bethesda, MD 20892-7612

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual Progress Reports

 

2

 

Project Officer, as above.

 

The 30th of the month following the yearly anniversary date of the contract.

 

 

 

 

 

 

 

 

 

 

 

1

 

Contracting Officer, as above.

 

 

 

 

 

 

 

 

 

 

 

Draft Final Report

 

2

 

Project Officer, as above.

 

30 days prior to completion date of the contract.

 

 

 

 

 

 

 

 

 

Final Report

 

2

 

Project Officer, as above.

 

Completion date of the contract.

 

 

 

 

 

 

 

 

 

 

 

1

 

Contracting Officer, as above.

 

 

 

 

 

 

 

 

 

 

 

Other Deliverables

 

3

 

TBD

 

TBD

 

 

 

 

 

 

 

 

 

Invention Reporting

 

1

 

Contracting Officer, as above.

 

The 30th of the month following the yearly anniversary date of the contract.

 

 

 

 

 

 

 

Transition Report

 

2

 

Project Officer, as above.

 

12 months prior to completion date of the contract.

 

 

 

1

 

Contracting Officer, as above.

 

 

 

 

ARTICLE F.2. CLAUSES INCORPORATED BY REFERENCE, FAR 52.252-2 (FEBRUARY 1998)

 

This contract incorporates the following clause by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available. Also, the full text of a clause may
be accessed electronically at this address: http://www.arnet.gov/far/.

 

FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSE:

 

52.242-15, Stop Work Order (AUGUST 1989) with ALTERNATE I (APRIL 1984).

 

13

--------------------------------------------------------------------------------


 

SECTION G - CONTRACT ADMINISTRATION DATA

 

ARTICLE G.1. PROJECT OFFICER

 

The following Project Officer will represent the Government for the purpose of
this contract:

 

[***], Ph.D.

Project Officer, Office of Regulatory Affairs Division of Microbiology and
Infectious Diseases NIAID, NIH, DHHS

6610 Rockledge Dr. MSC [***];Rm [***]

Bethesda, MD 20892-6603 (Fed Ex zip = 20817)

Phone: [***]; Fax: [***]

Email: [***]

 

The Project Officer is responsible for: (1) monitoring the Contractor’s
technical progress, including the surveillance and assessment of performance and
recommending to the Contracting Officer changes in requirements; (2)
interpreting the Statement of Work and any other technical performance
requirements; (3) performing technical evaluation as required; (4) performing
technical inspections and acceptances required by this contract; and (5)
assisting in the resolution of technical problems encountered during
performance.

 

The Contracting Officer is the only person with authority to act as agent of the
Government under this contract. Only the Contracting Officer has authority to:
(1) direct or negotiate any changes in the Statement of Work; (2) modify or
extend the period of performance; (3) change the delivery schedule; (4)
authorize reimbursement to the Contractor any costs incurred during the
performance of this contract; or (5) otherwise change any terms and conditions
of this contract.

 

The Government may unilaterally change its Project Officer designation.

 

ARTICLE G.2. KEY PERSONNEL

 

Pursuant to the Key Personnel clause incorporated in this contract, the
following individual is considered to be essential to the work being performed
hereunder:

 

Name

 

Title

 

[***], Ph.D

 

Principal Investigator

 

 

ARTICLE G.3. INVOICE SUBMISSION/CONTRACT FINANCING REQUEST AND CONTRACT
FINANCIAL REPORT

 

a.                                  Invoice/Financing Request Instructions and
Contract Financial Reporting for NIH Cost­Reimbursement Type Contracts NIH(RC)-4
are attached and made part of this contract. The instructions and the following
directions for the submission of invoices/financing

 

14

--------------------------------------------------------------------------------


 

request must be followed to meet the requirements of a “proper” payment request
pursuant to FAR 32.9.

 

These instructions also provide for the submission of financial and personnel
reporting required by HHSAR 342.7002.

 

(1)           Invoices/financing requests shall be submitted as follows:

 

(a)                                  To be considered a “proper” invoice in
accordance with FAR 32.9, each invoice shall clearly identify the two contract
numbers that appear on the face page of the contract as follows:

 

Contract No. HHSN266200400100C

 

ADB Contract No. NO 1-AI-40100

 

(b)           An original and two copies to the following designated billing
office:

 

Contracting Officer

Contract Management Program

National Institute of Allergies and Infectious Diseases, , NIH 6700-B ROCKLEDGE
DRIVE

ROOM [***], MSC [***]

BETHESDA MD 20892-7612

 

(2)           Inquiries regarding payment of invoices should be directed to the
designated billing office, [***].

 

ARTICLE G.4. INDIRECT COST RATES

 

In accordance with Federal Acquisition Regulation (FAR) (48 CFR Chapter 1)
Clause 52.216-7 (d)(2), Allowable Cost and Payment incorporated by reference in
this contract in Part II, Section I, the cognizant Contracting Officer
representative responsible for negotiating provisional and/or final indirect
cost rates is identified as follows:

 

Director, Division of Financial Advisory Services
Office of Acquisition Management and Policy
National Institutes of Health
6100 Building, Room [***]
6100 EXECUTIVE BLVD MSC-[***]
BETHESDA MD 20892-7540

 

These rates are hereby incorporated without further action of the Contracting
Officer.

 

15

--------------------------------------------------------------------------------


 

 

ARTICLE G.5. GOVERNMENT PROPERTY

 

a.                                  In addition to the requirements of the
clause, GOVERNMENT PROPERTY, incorporated in SECTION I of this contract, the
Contractor shall comply with the provisions of DHHS Publication, Contractor’s
Guide for Control of Government Property, 1990, which is incorporated into this
contract by reference. Among other issues, this publication provides a summary
of the Contractor’s responsibilities regarding purchasing authorizations and
inventory and reporting requirements under the contract. A copy of this
publication is available upon request to the Contracts Property Administrator.

 

Requests for information regarding property under this contract should be
directed to the following office:

 

Division of Personal Property Services, NIH

6011 Building, Suite 637

6011 EXECUTIVE BLVE MSC [***]

BETHESDA MD 20852-7670

[***]

 

b.                                 Notwithstanding the provisions outlined in
the DHHS Publication, Contractor’s Guide for Control of Government Property,
1990 which is incorporated in this contract in paragraph a. above, the
contractor shall use the form entitled, “Report of Government Owned, Contractor
Held Property” for performing annual inventories required under this contract.
This form is included as an attachment in SECTION J of this contract.

 

c.            Contractor-Acquired Government Property - Schedule I-A

 

Pursuant to the clause, GOVERNMENT PROPERTY, incorporated in this contract, the
Contractor is hereby authorized to acquire the property listed in the attached
Schedule I-A for use in direct performance of the contract.

 

ARTICLE G.6. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE

 

a.            Contractor Performance Evaluations

 

Interim and final evaluations of contractor performance will be prepared on this
contract in accordance with FAR 42.15. The final performance evaluation will be
prepared at the time of completion of work. In addition to the final evaluation,
interim evaluations will be prepared every two years.

 

Interim and final evaluations will be provided to the Contractor as soon as
practicable after completion of the evaluation. The Contractor will be permitted
thirty days to review the document and to submit additional information or a
rebutting statement. If agreement cannot be reached between the parties, the
matter will be referred to an individual one level above the Contracting
Officer, whose decision will be final.

 

16

--------------------------------------------------------------------------------


 

Copies of the evaluations, contractor responses, and review comments, if any,
will be retained as part of the contract file, and may be used to support future
award decisions.

 

b.             Electronic Access to Contractor Performance Evaluations

 

Contractors that have Internet capability may access evaluations through a
secure Web site for review and comment by completing the registration form that
can be obtained at the following address:

 

htt ://ocm.od.nihgov/cdmp/cps contractor.htm

 

The registration process requires the contractor to identify an individual that
will serve as a primary contact and who will be authorized access to the
evaluation for review and comment. In addition, the contractor will be required
to identify an alternate contact who will be responsible for notifying the
cognizant contracting official in the event the primary contact is unavailable
to process the evaluation within the required 30-day time frame.

 

SECTION H - SPECIAL CONTRACT REQUIREMENTS

 

ARTICLE H.1. REIMBURSEMENT OF COSTS FOR INDEPENDENT RESEARCH AND DEVELOPMENT
PROJECTS

 

The primary purpose of the Public Health Service (PHS) is to support and advance
independent research within the scientific community. PHS has established
effective, time tested and well recognized procedures for stimulating and
supporting this independent research by selecting from multitudes of
applications those research projects most worthy of support within the
constraints of its appropriations. The reimbursement through the indirect cost
mechanism of independent research and development costs not incidental to
product improvement would circumvent this competitive process.

 

To ensure that all research and development projects receive similar and equal
consideration, all organizations may compete for direct funding of independent
research and development projects they consider worthy of support by submitting
those projects to the appropriate Public Health Service grant office for review.
Since these projects may be submitted for direct funding, the Contractor agrees
that no costs for any independent research and development project, including
all applicable indirect costs, will be claimed under this contract.

 

ARTICLE H.2. HUMAN SUBJECTS

 

It is hereby understood and agreed that research involving human subjects shall
not be conducted under this contract, and that no material developed, modified,
or delivered by or to the Government under this contract, or any subsequent
modification of such material, will be used by the Contractor or made available
by the Contractor for use by anyone other than the Government, for experimental
or therapeutic use involving humans without the prior written approval of the

 

17

--------------------------------------------------------------------------------


 

Contracting Officer.

 

ARTICLE H.3. CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH

 

a.                                     Pursuant to Public Law(s) cited in
paragraph b. , below, NIH is prohibited from using appropriated funds to support
human embryo research. Contract funds may not be used for (1) the creation of a
human embryo or embryos for research purposes; or (2) research in which a human
embryo or embryos are destroyed, discarded, or knowingly subjected to risk of
injury or death greater than that allowed for research on fetuses in utero under
45 CFR 46.208(a)(2) and Section 498(b) of the Public Health Service Act (42
U.S.C. 289g(b)). The term “human embryo or embryos” includes any organism, not
protected as a human subject under 45 CFR 46 as of the date of the enactment of
this Act, that is derived by fertilization, parthenogenesis, cloning, or any
other means from one or more human gametes or human diploid cells.

 

Additionally, in accordance with a March 4, 1997 Presidential Memorandum,
Federal funds may not be used for cloning of human beings.

 

b.

Public Law and Section No.

 

Fiscal Year

 

Period Covered

 

 

P.L. 108-199, Title V-General Provisions, Section 510

 

2004

 

10/1/03 - 9/30/04

 

 

ARTICLE H.4. NEEDLE EXCHANGE

 

a.                                     Pursuant to Public Law(s) cited in
paragraph b., below, contract funds shall not be used to carry out any program
of distributing sterile needles or syringes for the hypodermic injection of any
illegal drug.

 

b.

Public Law and Section No.

 

Fiscal Year

 

Period Covered

 

 

P.L. 108-199, Title V-General Provisions, Section 505

 

2004

 

10/1/03 - 9/30/04

 

 

ARTICLE H.5. SALARY RATE LIMITATION LEGISLATION PROVISIONS

 

a.                                  Pursuant to Public Law(s) cited in paragraph
b., below, no NIH Fiscal Year funds may be used to pay the direct salary of an
individual through this contract at a rate in excess of applicable amount shown
for the fiscal year covered. Direct salary is exclusive of fringe benefits,
overhead, and general and administrative expenses (also referred to as “indirect
cost” or “facilities and administrative (F&A) costs”). Direct salary has the
same meaning as the term “institutional base salary.” An individual’s direct
salary (or institutional base salary) is the annual compensation that the
contractor pays for an individual’s appointment whether that individual’s time
is spent on research, teaching, patient care or other activities. Direct salary
(or institutional base salary) excludes any income that an individual may be
permitted to earn outside of duties to the contractor. The per year

 

18

--------------------------------------------------------------------------------


 

salary rate limit also applies to individuals proposed under subcontracts. It
does not apply to fees paid to consultants. If this is a multiple year contract,
it may be subject to unilateral modifications by the Government if an
individual’s salary rate exceeds any salary rate ceiling established in future
HHS appropriation acts.

 

b.

Public Law No.

 

Fiscal Year

 

Dollar Amount of
Salary Limitation*

 

 

P.L. 108-199 Title II, General Provisions, Section 204

 

2004

 

Executive Level I

 

 

c.                                       Direct salaries which will be paid with
FY-04 funds are limited to the Executive Level I rate which was in effect on the
date(s) the expense was incurred.

 

--------------------------------------------------------------------------------

*For contract expenditures using FY-04 funds, the Executive Level Irate for the
period 10/1/03 - 12/31/03 is $171,900. Effective 1/1/04, for contract
expenditures using FY-04 funds, the Executive Level I rate is $175,700 and will
remain at that level until such time as it is determined to raise the Executive
Schedule annual rates. See the web site listed below for Executive Schedule
rates of pay.

 

LINK to EXECUTIVE LEVEL SALARIES: http://www.opnLzov/oca/PAYRATES/index.htm
(Click on “Executive Schedule “for the current Fiscal Year’s salary rate or
scroll down to the “General Schedule Salary Tables from Previous Years” to
locate the Executive Level salary rates from previous years)

 

ARTICLE H.6. EPA ENERGY STAR REQUIREMENTS

 

Executive Order 13123, “Greening the Government Through Efficient Energy
Management” and FAR 23.203 require that when Federal Agencies acquire energy
using products, they select, where life-cycle cost-effective, and available,
ENERGY STAR® or other energy efficient products.

 

Unless the Contracting Officer determines otherwise, all energy-using products
acquired under this contract must be either an ENERGY STAR® or other energy
efficient product designated by the Department of Energy’s Federal Energy
Management Program (FEMP).

 

For more information about ENERGY STAR® see http://www.enerpystar.gov/

For more information about FEMP see http://www.eren.doe.gov/femp/procurement

 

ARTICLE H.7. PUBLICATION AND PUBLICITY

 

The contractor shall acknowledge the support of the National Institutes of
Health whenever publicizing the work under this contract in any media by
including an acknowledgment substantially as follows:

 

19

--------------------------------------------------------------------------------


 

“This project has been funded in whole or in part with Federal funds from the
National Institute Allergy and Infectious Diseases, National Institutes of
Health, Department of Health and Human Services, under Contract No.
HHSN2662004001000.”

 

ARTICLE H.8. PRESS RELEASES

 

a.                                  Pursuant to Public Law(s) cited in paragraph
b., below, the contractor shall clearly state, when issuing statements, press
releases, requests for proposals, bid solicitations and other documents
describing projects or programs funded in whole or in part with Federal money:
(1) the percentage of the total costs of the program or project which will be
financed with Federal money; (2) the dollar amount of Federal funds for the
project or program; and (3) the percentage and dollar amount of the total costs
of the project or program that will be financed by nongovernmental sources.

 

b.

Public Law and Section No.

 

Fiscal Year

 

Period Covered

 

 

P.L. 108-199, Title V-General Provisions,  Section 507

 

2004

 

10/1/03 - 9/30/04

 

 

ARTICLE H.9. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE

 

Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in NIH funded programs is encouraged to report such matters to the HHS
Inspector General’s Office in writing or on the Inspector General’s Hotline. The
toll free number is 1-800-HHS-TIPS (1­800-447-8477). All telephone calls will be
handled confidentially. The e-mail address is Htips(a0s.dhhs.gov and the mailing
address is:

 

Office of Inspector General
Department of Health and Human Services
TIPS HOTLINE
P.O. Box 23489
Washington, D.C. 20026

 

ARTICLE H.10. YEAR 2000 COMPLIANCE

 

In accordance with FAR 39.106, Information Technology acquired under this
contract must be Year 2000 compliant as set forth in the following clause(s):

 

1.            Service Involving the Use of Information Technology

 

YEAR 2000 COMPLIANCE–SERVICE INVOLVING THE USE OF INFORMATION TECHNOLOGY

 

The Contractor agrees that each item of hardware, software, and firmware used
under this

 

20

--------------------------------------------------------------------------------


 

contract shall be able to accurately process date data (including, but not
limited to, calculating, comparing and sequencing) from, into and between the
twentieth and twenty­first centuries and the Year 1999 and the Year 2000 and
leap year calculations.

 

2.             Noncommercial Supply Items Warranty

 

YEAR 2000 WARRANTY—NONCOMMERCIAL SUPPLY ITEMS

 

The contractor warrants that each noncommercial item of hardware, software, and
firmware delivered or developed under this contract and listed below shall be
able to accurately process date data (including, but not limited to,
calculating, comparing and sequencing) from, into and between the twentieth and
twenty-first centuries and the Year 1999 and the Year 2000 and leap year
calculations, when used in accordance with the item documentation provided by
the contractor, provided that all listed or unlisted items (e.g., hardware,
software and firmware) used in combination with such listed item properly
exchange date data with it. If the contract requires that specific listed items
must perform as a system in accordance with the foregoing warranty, then that
warranty shall apply to those listed items as a system. The duration of this
warranty and the remedies available to the Government for breach of this
warranty shall be as defined in, and subject to, the terms and limitations of
any general warranty provisions of this contract provided that notwithstanding
any provision to the contrary in such warranty provision(s), or in the absence
of any such warranty provision(s), the remedies available to the Government
under this warranty shall include repair or replacement of any listed item whose
noncompliance is discovered and made known to the contractor in writing within
ninety (90) days after acceptance. Nothing in this warranty shall be construed
to limit any rights or remedies the Government may otherwise have under this
contract with respect to defects other than Year 2000 performance.

 

YEAR 2000 COMPLIANT ITEMS

 

None

 

3.            Commercial Supply Products Warranty

 

YEAR 2000 WARRANTY—COMMERCIAL SUPPLY ITEMS

 

The contractor warrants that each hardware, software and firmware product
delivered under this contract and listed below shall be able to accurately
process date data (including, but not limited to, calculating, comparing, and
sequencing) from, into, and between the twentieth and twenty-first centuries and
the Year 1999 and the Year 2000 and leap year calculations, when used in
accordance with the product documentation provided by the contractor, provided
that all listed or unlisted products (e.g., hardware, software, firmware) used
in combination with such listed product properly exchange date data with it. If
the contract requires that specific listed products must perform as a system in
accordance with the foregoing warranty, then that warranty shall apply to those

 

21

--------------------------------------------------------------------------------


 

listed products as a system. The duration of this warranty and the remedies
available to the Government for breach of this warranty shall be as defined in,
and subject to, the terms and limitations of the contractor’s standard
commercial warranty or warranties contained in this contract, provided that
notwithstanding any provision to the contrary in such commercial warranty or
warranties, the remedies available to the Government under this warranty shall
include repair or replacement of any listed product whose non­compliance is
discovered and made known to the contractor in writing within ninety (90) days
after acceptance. Nothing in this warranty shall be construed to limit any
rights or remedies the Government may otherwise have under this contract with
respect to defects other than Year 2000 performance.

 

YEAR 2000 COMPLIANT ITEMS

 

None

 

ARTICLE H.11. ANTI -LOBBYING

 

a.                                  Pursuant to Public Law(s) cited in paragraph
c., below, contract funds shall only be used for normal and recognized
executive-legislative relationships. Contract funds shall not be used, for
publicity or propaganda purposes; or for the preparation, distribution, or use
of any kit, pamphlet, booklet, publication, radio, television, or video
presentation designed to support or defeat legislation pending before the
Congress or any State legislature, except in presentation to the Congress or any
State legislature itself.

 

b.                                 Contract funds shall not be used to pay
salary or expenses of the contractor or any agent acting for the contractor,
related to any activity designed to influence legislation or appropriations
pending before the Congress or any State legislature.

 

c.

Public Law and Section No.

 

Fiscal Year

 

Period Covered

 

 

for a., above: P.L. 108-199, Title V- General Provisions, Section 503a for

 

2004

 

10/1/03 - 9/30/04

 

 

b., above: P.L. 108-199, Title V- General Provisions, Section 503b

 

2004

 

10/1/03 - 9/30/04

 

 

ARTICLE H.12. SHARING RESEARCH DATA

 

The contractor’s data sharing plan, dated September 29, 2004 is hereby
incorporated by reference. The contractor agrees to adhere to its plan and shall
request prior approval of the Contracting Officer for any changes in its plan.

 

The NIH endorses the sharing of final research data to expedite the translation
of research results into knowledge, products, and procedures to improve human
health. This contract is expected to generate research data that must be shared
with the public and other researchers. NIH’s data sharing policy may be found at
the following Web site:

 

22

--------------------------------------------------------------------------------


 

http://grants.nih.gov/grants/guide/notice-files/NOT-OD-03-032.html

 

NIH recognizes that data sharing may be complicated or limited, in some cases,
by institutional policies, local IRB rules, as well as local, state and Federal
laws and regulations, including the Privacy Rule (see HHS-published
documentation on the Privacy Rule at http://www.hhs.gov/ocrf). The rights and
privacy of people who participate in NIH-funded research must be protected at
all times; thus, data intended for broader use should be free of identifiers
that would permit linkages to individual research participants and variables
that could lead to deductive disclosure of the identity of individual subjects.

 

ARTICLE H.13. HOTEL AND MOTEL FIRE SAFETY ACT OF 1990 (P.L. 101-391)

 

Pursuant to Public Law 101-391, no Federal funds may be used to sponsor or fund
in whole or in part a meeting, convention, conference or training seminar that
is conducted in, or that otherwise uses the rooms, facilities, or services of a
place of public accommodation that do not meet the requirements of the fire
prevention and control guidelines as described in the Public Law. This
restriction applies to public accommodations both foreign and domestic.

 

Public accommodations that meet the requirements can be accessed at:
http://www.usfa.fema.gov/hotel/index.htm

 

ARTICLE H.14. PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES

 

The contractor acknowledges that U.S. Executive Orders and Laws, including but
not limited to E.O. 13224 and P.L. 107-56, prohibit transactions with, and the
provision of resources and support to, individuals and organizations associated
with terrorism. It is the legal responsibility of the contractor to ensure
compliance with these Executive Orders and Laws. This clause must be included in
all subcontracts issued under this contract.

 

ARTICLE H.15. NOTIFICATION OF EMPLOYEE RIGHTS CONCERNING PAYMENT OF UNION DUES
OR FEES

 

[Note: This posting requirement does not apply to: contractors with fewer than
15 employees; contractor establishments or construction work sites where no
union has been formally recognized by the prime contractor or certified as the
exclusive bargaining representative of the prime contractor’s employees;
contractor establishments where state law forbids enforcement of union­security
clauses (“right-to-work” states); or workperformed outside the United States
that does not involve the recruitment or employment of workers within the United
States.]

 

 

(1)              During the term of this contract, the contractor agrees to post
a notice*, of such size and in such form as the Secretary of Labor will
prescribe, in conspicuous places in and about its plants and offices, including
all places where notices to employees are customarily posted. The information
required to be included in the notice can be found at
http://www.dol.gov/esa/regs/compliance/olmsBeckPosterWithNLRB.pdf except that
the

 

23

--------------------------------------------------------------------------------


 

last two sentences must not be included in notices posted in the plants or
offices of carriers subject to the Railway Labor Act, as amended (45 U.S.C.
151-188).

 

(2)                                  The contractor will comply with all
provisions of Executive Order 13201 of February 17, 2001, and related rules,
regulations, and orders of the Secretary of Labor.

 

(3)                                  In the event that the contractor does not
comply with any of the requirements set forth in paragraphs (1) or (2) above,
this contract may be cancelled, terminated, or suspended in whole or in part,
and the contractor may be declared ineligible for further Government contracts
in accordance with procedures authorized in or adopted pursuant to Executive
Order 13201 of February 17, 2001. Such other sanctions or remedies may be
imposed as are provided in Executive Order 13201 of February 17, 2001, or by
rule, regulation, or order of the Secretary of Labor, or as are otherwise
provided by law.

 

(4)            The contractor will include the provisions of paragraphs (1)
through (4) herein in every subcontract or purchase order entered into in
connection with this contract unless exempted by rules, regulations, or orders
of the Secretary of Labor issued pursuant to section 3 of Executive Order 13201
of February 17, 2001, so that such provisions will be binding upon each
subcontractor or vendor. The contractor will take such action with respect to
any such subcontract or purchase order as may be directed by the Secretary of
Labor as a means of enforcing such provisions, including the imposition of
sanctions for noncompliance: However, if the contractor becomes involved in
litigation with a subcontractor or vendor, or is threatened with such
involvement, as a result of such direction, the contractor may request the
United States to enter into such litigation to protect the interests of the
United States. The full text of Executive Order 13201 is available at
http://www.dol.gov/esa/regs/statutes/olms/eol3201.htm. The final rule published
in the Federal Register on March 29, 2004 is available at
http://www.dol.gov/esa/regs/fedreg/final/2004006823.htm.

 

--------------------------------------------------------------------------------

*The required employee notice poster may be obtained from the Division of
Interpretations and Standards, Office of Labor-Management Standards, U.S.
Department of Labor, 200 Constitution Avenue, NW., Room [***], Washington, DC
20210, or from any field office of the Department’s

 

(5)                                  Office of Labor-Management Standards or
Office of Federal Contract Compliance Programs. A copy of the poster may also be
downloaded from the Office of Labor-Management Standards Web site at
http://www.olms.dol.gov. Additionally, contractors may reproduce and use exact
duplicate copies of the Department’s official poster. See
http://www.dol.gov/esa/regs/compliance/olmsBeckPosterWithNLRB.pdf for an exact
duplication of the official notification poster.

 

24

--------------------------------------------------------------------------------


 

ARTICLE H.16. OBTAINING AND DISSEMINATING BIOMEDICAL RESEARCH RESOURCES

 

Unique research resources arising from NIH-funded research are to be shared with
the scientific research community. NIH provides guidance, entitled, “Sharing
Biomedical Research Resources: Principles and Guidelines for Recipients of NIH
Research Grants and Contracts,” (Federal Register Notice, December 23, 1999 [64
FR 72090]), concerning the appropriate terms for disseminating and acquiring
these research resources. This guidance, found at
http://ott.od.nih.gov/NewPages/64FR72090.pdf. is intended to help contractors
ensure that the conditions they impose and accept on the transfer of research
tools will facilitate further biomedical research, consistent with the
requirements of the Bayh-Dole Act and NIH funding policy.

 

Note: For the purposes of this Article, the terms, “research tools, “ “research
materials, “ and “research resources” are used interchangeably and have the same
meaning.

 

25

--------------------------------------------------------------------------------


 

PART II - CONTRACT CLAUSES

 

SECTION I - CONTRACT CLAUSES

 

ARTICLE 1.1. GENERAL CLAUSES FOR A COST-REIMBURSEMENT RESEARCH AND DEVELOPMENT
CONTRACT - FAR 52.252-2, CLAUSES INCORPORATED BY REFERENCE (FEBRUARY 1998)

 

This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically at this address:
http://www.arnet.gov/far/.

 

a.           FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES:

 

FAR CLAUSE
NO.

 

DATE

 

TITLE

 

 

 

 

 

52.202-1

 

Jul 2004

 

Definitions

 

 

 

 

 

52.203-3

 

Apr 1984

 

Gratuities (Over $100,000)

 

 

 

 

 

52.203-5

 

Apr 1984

 

Covenant Against Contingent Fees (Over $100,000)

 

 

 

 

 

52.203-6

 

Jul 1995

 

Restrictions on Subcontractor Sales to the Government (Over $100,000)

 

 

 

 

 

52.203-7

 

Jul 1995

 

Anti-Kickback Procedures (Over $100,000)

 

 

 

 

 

52.203-8

 

Jan 1997

 

Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
(Over $100,000)

 

 

 

 

 

52.203-10

 

Jan 1997

 

Price or Fee Adjustment for Illegal or Improper Activity (Over $100,000)

 

 

 

 

 

52.203-12

 

Jun 2003

 

Limitation on Payments to Influence Certain Federal Transactions (Over $100,000)

 

 

 

 

 

 

 

 

 

 

52.204-4

 

Aug 2000

 

Printed or Copied Double-Sided on Recycled Paper (Over $100,000)

 

 

 

 

 

52.204-7

 

Oct 2003

 

Central Contractor Registration

 

 

 

 

 

52.209-6

 

Jul 1995

 

Protecting the Government’s Interests When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment (Over $25,000)

 

 

 

 

 

52.215-2

 

Jun 1999

 

Audit and Records - Negotiation (Over $100,000)

 

 

 

 

 

52.215-8

 

Oct 1997

 

Order of Precedence - Uniform Contract Format

 

 

 

 

 

52.215-10

 

Oct 1997

 

Price Reduction for Defective Cost or Pricing Data

 

 

 

 

 

52.215-12

 

Oct 1997

 

Subcontractor Cost or Pricing Data (Over $500,000)

 

 

 

 

 

52.215-14

 

Oct 1997

 

Integrity of Unit Prices (Over $100,000)

 

 

 

 

 

52.215-15

 

Jan 2004

 

Pension Adjustments and Asset Reversions

 

 

 

 

 

52.215-18

 

Oct 1997

 

Reversion or Adjustment of Plans for Post-Retirement Benefits (PRB) other than
Pensions

 

26

--------------------------------------------------------------------------------


 

52.215-19

 

Oct 1997

 

Notification of Ownership Changes

 

 

 

 

 

52.215-21

 

Oct 1997

 

Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
Data - Modifications 

 

 

 

 

 

52.216-7

 

Dec 2002

 

Allowable Cost and Payment

 

 

 

 

 

52.216-8

 

Mar 1997

 

Fixed Fee

 

 

 

 

 

52.219-8

 

May 2004

 

Utilization of Small Business Concerns (Over $100,000)

 

 

 

 

 

52.219-9

 

Jan 2002

 

Small Business Subcontracting Plan (Over $500,000)

 

 

 

 

 

52.219-16

 

Jan 1999

 

Liquidated Damages - Subcontracting Plan (Over $500,000)

 

 

 

 

 

52.222-2

 

Jul 1990

 

Payment for Overtime Premium (Over $100,000) (Note: The dollar amount in
paragraph (a) of this clause is $0 unless otherwise specified in the contract)

 

 

 

 

 

52.222-3

 

Jun 2003

 

Convict Labor

 

 

 

 

 

52.222-26

 

Apr 2002

 

Equal Opportunity

 

 

 

 

 

52.222-35

 

Dec 2001

 

Equal Opportunity for Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans 

 

 

 

 

 

52.222-36

 

Jun 1998

 

Affirmative Action for Workers with Disabilities

 

 

 

 

 

52.222-37

 

Dec 2001

 

Employment Reports on Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans

 

 

 

 

 

52.223-6

 

May 2001

 

Drug-Free Workplace

 

 

 

 

 

52.223-14

 

Aug 2003

 

Toxic Chemical Release Reporting (Over $100,000)

 

 

 

 

 

52.225-1

 

Jun 2003

 

Buy American Act - Supplies

 

 

 

 

 

52.225-13

 

Dec 2003

 

Restrictions on Certain Foreign Purchases

 

 

 

 

 

52.227-1

 

Jul 1995

 

Authorization and Consent, Alternate I (Apr 1984)

 

 

 

 

 

52.227-2

 

Aug 1996

 

Notice and Assistance Regarding Patent and Copyright Infringement (Over$100,000)

 

 

 

 

 

52.227-11

 

Jun 1997

 

Patent Rights - Retention by the Contractor (Short Form) (Note: In) accordance
with FAR 27.303(a)(2), paragraph (f) is modified to include the requirements in
FAR 27.303(a)(2)(i) through (iv). The frequency of reporting in (i) is annual

 

 

 

 

 

52.227-14

 

Jun 1987

 

Rights in Data - General

 

 

 

 

 

52.232-9

 

Apr 1984

 

Limitation on Withholding of Payments

 

 

 

 

 

52.232-17

 

Jun 1996

 

Interest (Over $100,000)

 

 

 

 

 

52.232-20

 

Apr 1984

 

Limitation of Cost

 

 

 

 

 

52.232-23

 

Jan 1986

 

Assignment of Claims

 

 

 

 

 

52.232-25

 

Oct 2003

 

Prompt Payment, Alternate I (Feb 2002)

 

27

--------------------------------------------------------------------------------


 

52.232-33

 

Oct 2003

 

Payment by Electronic Funds Transfer–Central Contractor Registration

 

 

 

 

 

52.233-1

 

Jul 2002

 

Disputes

 

 

 

 

 

52.233-3

 

Aug 1996

 

Protest After Award, Alternate I (Jun 1985)

 

 

 

 

 

52.242-1

 

Apr 1984

 

Notice of Intent to Disallow Costs

 

 

 

 

 

52.242-3

 

May 2001

 

Penalties for Unallowable Costs (Over $500,000)

 

 

 

 

 

52.242-4

 

Jan 1997

 

Certification of Final Indirect Costs

 

 

 

 

 

52.242-13

 

Jul 1995

 

Bankruptcy (Over $100,000)

 

 

 

 

 

52.243-2

 

Aug 1987

 

Changes - Cost Reimbursement, Alternate V (Apr 1984)

 

 

 

 

 

52.244-2

 

Aug 1998

 

Subcontracts, Alternate II (Aug 1998) *If written consent to subcontract is
required, the identified subcontracts are listed in ARTICLE B, Advance
Understandings.

 

 

 

 

 

52.244-5

 

Dec 1996

 

Competition in Subcontracting (Over $100,000)

 

 

 

 

 

52.245-5

 

May 2004

 

Government Property (Cost-Reimbursement, Time and Material, or Labor­ Hour
Contract)

 

 

 

 

 

52.246-23

 

Feb 1997

 

Limitation of Liability (Over $100,000)

 

 

 

 

 

52.249-6

 

Sep 1996

 

Termination (Cost-Reimbursement)

 

 

 

 

 

52.249-14

 

Apr 1984

 

Excusable Delays

 

 

 

 

 

52.253-1

 

Jan 1991

 

Computer Generated Forms

 

b.

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48 CFR
CHAPTER 3) CLAUSES:

 

HHSAR
CLAUSE
NO.

 

DATE

 

TITLE

 

 

 

 

 

352.202-1

 

Jan 2001

 

Definitions - with Alternate paragraph (h) (Jan 2001)

 

 

 

 

 

352.216-72

 

Oct 1990

 

Additional Cost Principles

 

 

 

 

 

352.228-7

 

Dec 1991

 

Insurance - Liability to Third Persons

 

 

 

 

 

352.232-9

 

Apr 1984

 

Withholding of Contract Payments

 

 

 

 

 

352.233-70

 

Apr 1984

 

Litigation and Claims

 

 

 

 

 

352.242-71

 

Apr 1984

 

Final Decisions on Audit Findings

 

 

 

 

 

352.270-5

 

Apr 1984

 

Key Personnel

 

 

 

 

 

352.270-6

 

Jul 1991

 

Publications and Publicity

 

 

 

 

 

352.270-7

 

Jan 2001

 

Paperwork Reduction Act

 

[ End of GENERAL CLAUSES FOR A COST-REIMBURSEMENT RESEARCH AND DEVELOPMENT
CONTRACT - Rev. 07/2004].

 

28

--------------------------------------------------------------------------------


 

ARTICLE I.2. AUTHORIZED SUBSTITUTIONS OF CLAUSES

 

ARTICLE I.1. of this SECTION is hereby modified as follows:

 

FAR Clause 52.204-7, CENTRAL CONTRACTOR REGISTRATION (OCTOBER 2003) is deleted
in its entirety.

 

FAR Clause 52.232-33, PAYMENT BY ELECTRONIC FUNDS TRANSFER—CENTRAL CONTRACTOR
REGISTRATION (OCTOBER 2003) is deleted in its entirety and FAR Clause 52.232-34,
PAYMENT BY ELECTRONIC FUNDS TRANSFER—OTHER THAN CENTRAL CONTRACTOR REGISTRATION
(MAY 1999) is substituted therefore.

 

FAR Clause 52.232-20, LIMITATION OF COST, is deleted in its entirety and FAR
Clause 52.232-22, LIMITATION OF FUNDS (APRIL 1984) is substituted therefore.
Note: When this contract is fully funded, FAR Clause 52.232-22, LIMITATION OF
FUNDS will no longer apply and FAR Clause 52.232-20, LIMITATION OF COST will
become applicable.

 

ARTICLE I.3. ADDITIONAL CONTRACT CLAUSES

 

This contract incorporates the following clauses by reference, with the same
force and effect, as if they were given in full text. Upon request, the
contracting officer will make their full text available.

a. FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES

 

(1) FAR 52.215-17, Waiver of Facilities Capital Cost of Money (OCTOBER 1997).

 

(2) FAR 52.227-14, Rights in Data - General (JUNE 1987).

 

(3) FAR 52.242-3, Penalties for Unallowable Costs (MAY 2001).

 

b. DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48
CHAPTER 3) CLAUSES:

 

(1) HHSAR 352.223-70, Safety and Health (JANUARY 2001). [This clause is provided
in full text in SECTION J - ATTACHMENTS.]

 

(2) HHSAR 352.270-5, Key Personnel (APRIL 1984).

 

c. NATIONAL INSTITUTES OF HEALTH (NIH) RESEARCH CONTRACTING (RC) CLAUSES:

 

The following clauses are attached and made a part of this contract:

 

(1) NIH (RC)-7, Procurement of Certain Equipment (APRIL 1984) (OMB Bulletin
81-16).

 

29

--------------------------------------------------------------------------------


 

ARTICLE I.4. ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT

 

This contract incorporates the following clauses in full text.

 

FEDERAL ACQUISITION REGULATION (FAR)(48 CFR CHAPTER 1) CLAUSES:

 

a. FAR Clause 52.244-6, SUBCONTRACTS FOR COMMERCIAL ITEMS (JULY 2004)

 

(a) Definitions. As used in this clause-

 

Commercial item, has the meaning contained in Federal Acquisition Regulation
52.202-1, Definitions.

 

Subcontract, includes a transfer of commercial items between divisions,
subsidiaries, or affiliates of the Contractor or subcontractor at any tier.

 

(b) To the maximum extent practicable, the Contractor shall incorporate, and
require its subcontractors at all tiers to incorporate, commercial items or
nondevelopmental items as components of items to be supplied under this
contract.

 

(c) (1) The Contractor shall insert the following clauses in subcontracts for
commercial items:

 

(i) 52.219-8, Utilization of Small Business Concerns (MAY 2004) (15 U.S.C.
637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $500,000 ($1,000,000 for construction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.

 

(ii) 52.222-26, Equal Opportunity (APR 2002) (E.O. 11246).

 

(iii) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (DEC 2001) (38 U.S.C. 4212(a)).

 

(iv) 52.222-36, Affirmative Action for Workers with Disabilities (JUN 1998) (29
U.S.C. 793).

 

(v) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (APR
2003) (46 U.S.C. Appx 1241 and 10 U.S.C. 2631) (flow down required in accordance
with paragraph (d) of FAR clause 52.247-64).

 

(2) While not required, the Contractor may flow down to subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.

 

(d) The Contractor shall include the terms of this clause, including this
paragraph (d), in subcontracts awarded under this contract.

 

30

--------------------------------------------------------------------------------


 

PART III

 

SECTION J - LIST OF ATTACHMENTS

 

The following documents are attached and incorporated in this contract:

 

1. Statement of Work, September 10, 2004, 3 pages.

 

2. Invoice/Financing Request and Contract Financial Reporting Instructions for
NIH Cost­Reimbursement Type Contracts, NIH(RC)-4, (11/03), 6 pages.

 

3. Safety and Health, HHSAR Clause 352.223-70, (1/01), 1 page.

 

4. Procurement of Certain Equipment, NIH(RC)-7, 4/1/84, 1 page.

 

5. Report of Government Owned, Contractor Held Property, 1 page.

 

6. Government Property - Schedule I-A, dated September 10, 2004, 1 page.

 

7. Data Sharing Plan, September 29, 2004

 

31

--------------------------------------------------------------------------------


 

PART IV

 

SECTION K - REPRESENTATIONS AND CERTIFICATIONS

 

The following documents are incorporated by reference in this contract:

 

1.                 Representations and Certifications, dated September 13, 2004

 

32

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

STATEMENT OF WORK

 

ASSAYS FOR DETECTION OF NOVEL OR LATENT/OCCULT
ADVENTITIOUSAGENTS IN CELL SUBSTRATES

 

Independently, and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, materials, equipment,
and facilities, not otherwise provided by the Government under the terms of this
contract, as needed to perform the work set forth below.

 

The Contractor shall be responsible for 1) developing one or more assays to
identify latent and/or occult adventitious agents present in cell substrates,
and 2) if approved by the Project Officer, developing a validation plan and
conducting studies to validate the assay(s). Each assay must be tested using two
cell substrates. To the extent possible, efforts should focus on applying
existing technologies, reagents, techniques, and animal strains to the assay
development. Assays that show promise during the first stage of development will
be candidates for the second stage of development, validation.

 

Specifically, the Contractor shall:

 

I.             Develop, characterize and validate assays for the detection of
novel or latent/occult adventitious agents in cell substrates. Assays can
include in vitro assays, in vivo animal models, and/or assays that contain both
an in vitro assay and an in vivo animal model component.

 

1.               During the first stage of development, characterize assays that
can be used to screen for unidentified latent adventitious agents. Examples of
potential assays to be developed include:

 

a.               Assays to identify cellular genes that are normally inactivated
but become specifically activated in the presence of a wide range of infectious
agents.

b.              Development of degenerative primers for either microarray or PCR
analysis to screen for previously unidentified viruses that are related to known
viruses.

c.                   Use of chemical stimulants to activate latent viruses in
the cell substrate. Stimulation could be coupled with a non-specific detection
system, such as PERT or TEM to look for activated viruses.

d.              Using whole cell lysate in in vitro assays and in animal models
to determine if virus is released from latency or otherwise activated following
cell lysis.

 

33

--------------------------------------------------------------------------------


 

2.               During the first stage of development, characterize sensitive
methods to screen for TSE agents in cell substrates. Examples of potential
assays to be developed include:

 

a.        Screening for TSE infection and ability to propagate TSE in cells

exposed to BSE contaminated serum.

b.        Assays to determine if cell substrates are producing the variant form
of

the PrP protein.

 

3.               Upon completion of the first stage of development, the NIAID
Project Officer will determine if the assay will be a candidate for further
development and validation. The decision process will consist of two steps.
Immediately following completion of the assay development stage, the NIAID
Project Officer and Contractor will meet to discuss the data, results, and
conclusions from the development studies. If the Project Officer determines that
sufficient information is available to warrant further development, the
Contractor will be directed to prepare a concept validation plan. The concept
validation plan will outline the studies to be performed to meet each of the
assay validation criteria in accordance with the most current version of the ICH
Q2A and Q2B documents. The Project Officer will then review the validation plan
in consultation with the Contractor, the Advisory Committee (see section II
below), regulatory agencies, and/or other experts as deemed necessary by the
Project Officer, to determine if the assay validation plan is appropriate, and,
if validated, whether the assay will provide meaningful, relevant information
for regulatory agencies and vaccine manufacturers to better characterize novel
cell substrates. The final decision on whether or not the assay will be a
candidate for validation will be based on the Project Officer’s assessment that
1) the assay can be validated; and 2) if validated, the assay will provide
meaningful, relevant information for regulatory agencies and vaccine
manufacturers to better characterize novel cell substrates. Following selection
of an animal model for validation, the Contractor will plan, prepare and conduct
validation of the animal model. This will include:

 

a.           Develop a detailed validation plan. Validation must be performed in
accordance with the most current version of the ICH Q2A and Q2B documents. As
indicated in ICH Q2A, validation characteristics should include: Accuracy,
Precision, Specificity, Detection Limit, Quantitation Limit, Linearity, and
Range. The validation plan will include the following information/sections:
Cover page, table of contents, purpose, study objective, responsibilities,
definitions, summary of completed studies, study description, sample
description, materials and supplies, equipment information, test methods,
Standard Operating Procedures (SOPs), test protocol (Test functions describing
each validation parameter, how it will be tested, and the acceptance criteria),
data handling and analysis, and report requirements.

b.          Conduct validation studies according to validation plan.

c.           Perform data analysis at the conclusion of the validation studies.

 

 

34

--------------------------------------------------------------------------------


 

d.          Prepare study report. Report will include the following
sections/information: Cover page, table of contents, abstract, methods and
materials, results, conclusions, and appendices. The `results’ section of the
study report will be divided into subsections, with each subsection dedicated to
one of the validation parameters (based on the test protocol).

 

II. PARTICIPATE IN ADVISORY COMMITTEE ACTIVITIES

 

The NIAID Project Officer will form an Advisory Committee to provide expert
advice on certain issues related to the ongoing work performed under this
contract. The input and advice provided by the Advisory Committee, in
conjunction with input from regulatory agencies and the Contractor, will be used
by the Project Officer to aid in making decisions regarding assay development
and assay validation. The Project Officer will determine the composition and
number of members of the Advisory Committee. Members may be added or removed as
necessary to meet the needs of the Government. Two-day Advisory Committee
meetings will be held twice each year of the contract in the Bethesda, MD area.
The Contractor will participate in these meetings to support the Advisory
Committee as requested by the Project Officer. Participation will include
presenting and discussing test results, and providing expert opinions on
methodologies and assay development and validation. The Contractor will also
provide additional support for Advisory Committee activities, including
providing read ahead documents prior to a committee meeting; scheduling and
making all logistical arrangements for Committee meetings; and support the
travel of two (2) non­Federal Committee members.

 

III. PROVIDE FOR AN ORDERLY TRANSITION TO A SUBSEQUENT CONTRACTOR OR THE
GOVERNMENT ON OR BEFORE THE COMPLETION DATE OF THIS CONTRACT

 

Twelve months prior to the completion date of this contract, a transition plan,
which will include access to all data, shall be submitted to the NIAID Project
Officer for review and approval, in order to ensure orderly transition of
contract-related material to a successor contractor or the Government. The
transition plan will include a detailed description of the methods and
procedures for the transition, the timeline for preparation and delivery of
various materials, and the mechanism(s) to be used to provide access to all data
generated under this contract.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 2

 

INVOICE/FINANCING REQUEST AND CONTRACT FINANCIAL REPORTING
INSTRUCTIONS FOR NIH COST-REIMBURSEMENT CONTRACTS, NIH(RC)-4

 

General: The contractor shall submit claims for reimbursement in the manner and
format described herein and as illustrated in the sample invoice/financing
request.

 

Format: Standard Form 1034, “Public Voucher for Purchases and Services Other
Than Personal,” and Standard Form 1035, “Public Voucher for Purchases and
Services Other Than Personal— Continuation Sheet,” or reproduced copies of such
forms marked ORIGINAL should be used to submit claims for reimbursement. In lieu
of SF-1034 and SF­1035, claims may be submitted on the payee’s letter-head or
self-designed form provided that it contains the information shown on the sample
invoice/financing request.

 

Number of Copies: As indicated in the Invoice Submission Clause in the contract.

 

Frequency: Invoices/financing requests submitted in accordance with the Payment
Clause shall be submitted monthly unless otherwise authorized by the contracting
officer.

 

Cost Incurrence Period: Costs incurred must be within the contract performance
period or covered by precontract cost provisions.

 

Billing of Costs Incurred: If billed costs include: (I) costs of a prior billing
period, but not previously billed; or (2) costs incurred during the contract
period and claimed after the contract period has expired, the amount and
month(s) in which such costs were incurred shall be cited.

 

Contractor’s Fiscal Year: Invoices/financing requests shall be prepared in such
a manner that costs claimed can be identified with the contractor’s fiscal year.

 

Currency: All NIH contracts are expressed in United States dollars. When
payments are made in a currency other than United States dollars, billings on
the contract shall be expressed, and payment by the United States Government
shall be made, in that other currency at amounts coincident with actual costs
incurred. Currency fluctuations may not be a basis of gain or loss to the
contractor. Notwithstanding the above, the total of all invoices paid under this
contract may not exceed the United States dollars authorized.

 

Costs Requiring Prior Approval: Costs requiring the contracting officer’s
approval, which are not set forth in an Advance Understanding in the contract
shall be so identified and reference the Contracting Officer’s Authorization
(COA) Number. In addition, any cost set forth in an Advance Understanding shall
be shown as a separate line item on the request.

 

Invoice/Financing Request Identification: Each invoice/financing request shall
be identified as either:

 

--------------------------------------------------------------------------------


 

(a)               Interim Invoice/Contract Financing Request - These are interim
payment requests submitted during the contract performance period.

 

(b)              Completion Invoice - The completion invoice is submitted
promptly upon completion of the work; but no later than one year from the
contract completion date, or within 120 days after settlement of the final
indirect cost rates covering the year in which this contract is physically
complete (whichever date is later). The completion invoice should be submitted
when all costs have been assigned to the contract and all performance provisions
have been completed.

 

(c)               Final Invoice -A final invoice maybe required after the
amounts owed have been settled between the Government and the contractor (e.g.,
resolution of all suspensions and audit exceptions).

 

Preparation and Itemization of the Invoice/Financing Request: The contractor
shall furnish the information set forth in the explanatory notes below. These
notes are keyed to the entries on the sample invoice/financing request.

 

(a)               Designated Billing Office Name and Address - Enter the
designated billing office and address, identified in the Invoice Submission
Clause of the contract, on all copies of the invoice/financing request.

 

(b)              Invoice/Financing Request Number - Insert the appropriate
serial number of the invoice/financing request.

 

(c)               Date Invoice/Financing Request Prepared -Insert the date the
invoice/financing request is prepared.

 

(d)              Contract Number, ADB Number and Date - Insert both the contract
number and the ADB number (which appears in the upper left hand corner of the
face page of the contract), and the effective date of the contract.

 

(e)               Payee’s Name and Address - Show the contractor’s name (as it
appears in the contract), correct address, and the title and phone number of the
responsible official to whom payment is to be sent. When an approved assignment
has been made by the contractor, or a different payee has been designated, then
insert the name and address of the payee instead of the contractor.

 

(f)            Total Estimated Cost of Contract - Insert the total estimated
cost of the contract, exclusive of fixed-fee. For incrementally funded
contracts, enter the amount currently obligated and available for payment.

 

(g)         Total Fixed-Fee - Insert the total fixed-fee (where applicable). For
incrementally funded contracts, enter the amount currently obligated and
available for payment.

 

 

1

--------------------------------------------------------------------------------


 

(h) Billing Period - Insert the beginning and ending dates (month, day, and
year) of the period in which costs were incurred and for which reimbursement is
claimed.

 

(i) Incurred Cost - Current - Insert the amount billed for the major cost
elements, adjustments, and adjusted amounts for the current period.

 

(j) Incurred Cost - Cumulative - Insert the cumulative amounts billed for the
major cost elements and adjusted amounts claimed during this contract.

 

(k) Direct Costs -Insert the major cost elements. For each element, consider the
application of the paragraph entitled “Costs Requiring Prior Approval” on page 1
of these instructions.

 

(1)                                 Direct Labor - Include salaries and wages
paid (or accrued) for direct performance of the contract. For Key Personnel,
list each employee on a separate line. List other employees as one amount unless
otherwise required by the contract.

 

(2)                                 Fringe Benefits - List any fringe benefits
applicable to direct labor and billed as a direct cost. Fringe benefits included
in indirect costs should not be identified here.

 

(3)                                 Accountable Personal Property - Include
permanent research equipment and general purpose equipment having a unit
acquisition cost of $1,000 or more and having an expected service life of more
than two years, and sensitive property regardless of cost (see the DHHS
Contractor’s Guide for Control of Government Property). Show permanent research
equipment separate from general purpose equipment. Prepare and attach the NIH
Form entitled, “Report of Government Owned, Contractor Held Property,” in
accordance with the following instructions:

 

List each item for which reimbursement is requested. A reference shall be made
to the following (as applicable):

 

The item number for the specific piece of equipment listed in the Property
Schedule.

 

The Contracting Officer’s Authorization letter and number, if the equipment is
not covered by the Property Schedule.

An asterisk (*) shall preced the item if the equipment is below the approval
level.

 

(4)                                 Materials and Supplies -Include equipment
with unit costs of less than $1,000 or an expected service life of two years or
less, and consumable material and supplies regardless of amount.

 

(5)                                 Premium Pay - List remuneration in excess of
the basic hourly rate.

 

(6)                                 Consultant Fee - List fees paid to
consultants. Identify consultant by name or category as set forth in the
contract’s Advance Understanding or in the COA letter, as well as the effort
(i.e., number of hours, days, etc.) and rate being billed.

 

--------------------------------------------------------------------------------


 

(7)                                 Travel - Include domestic and foreign
travel. Foreign travel is travel outside of Canada, the United States and its
territories and possessions. However, for an organization located outside
Canada, the United States and its territories and possessions, foreign travel
means travel outside that country. Foreign travel must be billed separately from
domestic travel.

 

(8)                                 Subcontract Costs - List subcontractor(s) by
name and amount billed.

 

(9)                                 Other- List all other direct costs in total
unless exceeding $1,000 in amount. If over $1,000, list cost elements and dollar
amounts separately. If the contract contains restrictions on any cost element,
that cost element must be listed separately.

 

(l)                  Cost of Money (COM) - Cite the COM factor and base in
effect during the time the cost was incurred and for which reimbursement is
claimed.

 

(m)            Indirect Costs–Overhead -Identify the cost base, indirect cost
rate, and amount billed for each indirect cost category.

 

(n)              Fixed-Fee Earned -Cite the formula or method of computation for
the fixed-fee (if any). The fixed-fee must be claimed as provided for by the
contract.

 

(o)              Total Amounts Claimed -Insert the total amounts claimed for the
current and cumulative periods.

 

(p)              Adjustments - Include amounts conceded by the contractor,
outstanding suspensions, and/or disapprovals subject to appeal.

 

(q)           Grand Totals

 

The contracting officer may require the contractor to submit detailed support
for costs claimed on one or more interim invoices/financing requests.

 

1

--------------------------------------------------------------------------------


 

FINANCIAL REPORTING INSTRUCTIONS:

 

These instructions are keyed to the Columns on the sample invoice/financing
request.

 

Column A–Expenditure Category- Enter the expenditure categories required by the
contract.

 

Column B–Cumulative Percentage of Effort/H rs. -Negotiated - Enter the
percentage of effort or number of hours agreed to doing contract negotiations
for each employee or labor category listed in Column A.

 

Column C–Cumulative Percentage of Effort/Hrs.-Actual - Enter the percentage of
effort or number of hours worked by each employee or labor category listed in
Column A.

 

Column D–Incurred Cost-Current - Enter the costs, which were incurred during the
current period.

 

Column E–Incurred Cost-Cumulative - Enter the cumulative cost to date.

 

Column F–Cost at Completion - Enter data only when the contractor estimates that
a particular expenditure category will vary from the amount negotiated.
Realistic estimates are essential.

 

Column G– Contract Amount - Enter the costs agreed to during contract
negotiations for all expenditure categories listed in Column A.

 

Column H–Variance (Over or Under) - Show the difference between the estimated
costs at completion (Column F) and negotiated costs (Column G) when entries have
been made in Column F. This column need not be filled in when Column F is blank.
When a line item varies by plus or minus 10 percent, i.e., the percentage
arrived at by dividing Column F by Column G, an explanation of the variance
should be submitted. In the case of an overrun (net negative variance), this
submission shall not be deemed as notice under the Limitation of Cost (Funds)
Clause of the contract.

 

Modifications: Any modification in the amount negotiated for an item since the
preceding report should be listed in the appropriate cost category.

 

Expenditures Not Negotiated: An expenditure for an item for which no amount was
negotiated (e.g., at the discretion of the contractor in performance of its
contract) should be listed in the appropriate cost category and all columns
filled in, except for G. Column H will of course show a 100 percent variance and
will be explained along with those identified under H above.

 

--------------------------------------------------------------------------------


SAMPLE INVOICE/FINANCING REQUEST AND CONTRACT FINANCIAL REPORT

 

(a)

Billing Office Name and Address



NATIONAL INSTITUTES OF HEALTH

 

(b) Invoice/Financing

 

Request No.

 

 

 

National Institute of Allergies and

Infectious Diseases, CMP

6700B Rockledge Drive
Room [***], MSC [***]
Bethesda, MD 20892-7612

 

 

(c) Date
Invoice

 

Prepared

 

 

 

 

 

 

 

 

 

 

No.

 

 

(e)

Payee’s Name and Address
ABC CORPORATION
100 Main Street
Anywhere, USA zip code

 


(d) Contract
ADB No. Effective

 

    Date

 

 

 

 

Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f) Total Estimated

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

Name, Title, & Phone Number of Official to

 

(g) Total Fixed

 

 

 

 

 

Whom Payment is Sent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(h)

This invoice/financing request represents reimbursable costs for the period
from                to

Expenditure Category*
A

Cumulative Percentage
[ILLEGIBLE]

 

 

Incurred
Cost

Cost at
Completion
F

Contract
Amount
G

Variance
H

Negotiated
B

Actual
C

(i) Current
D

(j) Cumulative
E

(k) Direct Costs:

 

 

 

 

 

 

 

(1) Direct Labor

 

 

 

 

 

 

 

(2) Fringe Benefits

 

 

 

 

 

 

 

(3) Accountable Property (attach HHS-565)

 

 

 

 

 

 

 

(4) Materials &
Supplies

 

 

 

 

 

 

 

(5) Premium Pay

 

 

 

 

 

 

 

(6) Consultant Fees

 

 

 

 

 

 

 

(7) Travel

 

 

 

 

 

 

 

(8) Subcontracts

 

 

 

 

 

 

 

(9) Other

 

 

 

 

 

 

 

Total Direct Costs

 

 

 

 

 

 

 

(l) Cost of Money

 

 

 

 

 

 

 

(m) Overhead

 

 

 

 

 

 

 

G&A

 

 

 

 

 

 

 

(n) Fixed Fee

 

 

 

 

 

 

 

(o) Total Amount Claimed

 

 

 

 

 

 

 

(p) Adjustments

 

 

 

 

 

 

 

(q) Grand Totals

 

 

 

 

 

 

 

I certify that all payments are for appropriate purposes and in accordance with
the contract.

 

(Name of Official)

(Title)

Attach details as specified in the contract

6

--------------------------------------------------------------------------------


 

ATTACHMENT 3

 

HHSAR 352.223-70 SAFETY AND HEALTH (JANUARY 2001)

 

(a)               To help ensure the protection of the life and health of all
persons, and to help prevent damage to property, the Contractor shall comply
with all Federal, State and local laws and regulations applicable to the work
being performed under this contract. These laws are implemented and/or enforced
by the Environmental Protection Agency, Occupational Safety and Health
Administration and other agencies at the Federal, State and local levels
(Federal, State and local regulatory/enforcement agencies).

 

(b)              Further, the Contractor shall take or cause to be taken
additional safety measures as the Contracting Officer in conjunction with the
project or other appropriate officer, determines to be reasonably necessary. If
compliance with these additional safety measures results in an increase or
decrease in the cost or time required for performance of any part of work under
this contract, an equitable adjustment will be made in accordance with the
applicable “Changes” Clause set forth in this contract.

 

(c)               The Contractor shall maintain an accurate record of, and
promptly report to the Contracting Officer, all accidents or incidents resulting
in the exposure of persons to toxic substances, hazardous materials or hazardous
operations; the injury or death of any person; and/or damage to property
incidental to work performed under the contract and all violations for which the
Contractor has been cited by any Federal, State or local regulatory/enforcement
agency. The report shall include a copy of the notice of violation and the
findings of any inquiry or inspection, and an analysis addressing the impact
these violations may have on the work remaining to be performed. The report
shall also state the required action(s), if any, to be taken to correct any
violation(s) noted by the Federal, State or local regulatory/enforcement agency
and the time frame allowed by the agency to accomplish the necessary corrective
action.

 

(d)              If the Contractor fails or refuses to comply promptly with the
Federal, State or local regulatory/enforcement agency’s directive(s) regarding
any violation(s) and prescribed corrective action(s), the Contracting Officer
may issue an order stopping all or part of the work until satisfactory
corrective action (as approved by the Federal, State or local
regulatory/enforcement agencies) has been taken and documented to the
Contracting Officer. No part of the time lost due to any stop work order shall
be subject to a claim for extension of time or costs or damages by the
Contractor.

 

(e)               The Contractor shall insert the substance of this clause in
each subcontract involving toxic substances, hazardous materials, or operations.
Compliance with the provisions of this clause by subcontractors will be the
responsibility of the Contractor.

 

(End of clause)

 

--------------------------------------------------------------------------------


 

OMB Bulletin 81-16

 

ATTACHMENT 4

 

PROCUREMENT OF CERTAIN EQUIPMENT

 

Notwithstanding any other clause in this contract, the Contractor will not be
reimbursed for the purchase, lease, or rental of any item of equipment listed in
the following Federal Supply Groups, regardless of the dollar value, without the
prior written approval of the Contracting Officer.

 

67

-

Photographic Equipment

69

-

Training Aids and Devices

70

-

 General Purpose ADP Equipment, Software, Supplies and Support (Excluding
7045­ADP Supplies and Support Equipment.)

71

-

Furniture

72

-

Household and Commercial Furnishings and Appliances

74

-

Office Machines and Visible Record Equipment

77

-

Recreational and Athletic Equipment

78

-

Musical Instruments, Phonographs, and Home-type Radios

 

 

When equipment in these Federal Supply Groups is requested by the Contractor and
determined essential by the Contracting Officer, the Government will endeavor to
fulfill the requirement with equipment available from its excess personal
property sources, provided the request is made under a contract. Extensions or
renewals of approved existing leases or rentals for equipment in these Federal
Supply Groups are excluded from the provisions of this article.

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5 GOVERNMENT

 

PROPERTY - SCHEDULE

 

CONTRACTOR:

REPORT OF GOVERNMENT

 

CONTRACT NUMBER

OWNED,

PROPERTY

 

CONTRACTOR HELD

 

 

 

 

 

ADDRESS

 

 

 

 

REPORT DATE:

 

 

 

CLASSIFICATION

 

FISCAL YEAR:

 

 

 

 

 

 

ANF)--$25K

 

 

I”\D<S25K

 

 

 

 

 

BEGINNING OF
PERIOD

 

 

 

AD] F IAtI1Oi N

 

 

 

END OF I'FI IOI)

 

 

n 1: LTS

 

VALUL

 

(jI F ADDED

 

CAP ADDED

 

DLLI? 11ONS

 

011515

 

V'A['1;17(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)TI II:R RI AL.---S K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTI IE.R RLAL-A25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERLY UNDER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C()NST% =.25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  ITROPI;R J7 UNDUE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLANT FQUIP>=$25K PL-%N

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T'EQUIP<R25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPECIAL TOOLING'-52511

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPECIAL 7 1C)ZING =S2SK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPECIAL TGST EQUIP>=525K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPECIAL 1 EST EQUIP<525K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUUNCY PEC'I:L1AR>-=535K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IliENCT PECCLTAR-b25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MATFRIAT _ -$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(CI’A+iJLA1rVE)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPER I')' UNDER N11 K%--

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERLY UNDER A-IFR--5'25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED BY:

 

 

 

 

 

 

 

 

 

DATE SIGNED:

 

 

 

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 6

 

GOVERNMENT PROPERTY - SCHEDULE

 

CONTRACTOR-ACQUIRED GOVERNMENT PROPERTY - SCHEDULE I-A

 

Quantity

 

Equipment

 

Cost/item*

 

Total cost

1

 

[***]

 

[***]

 

[***]

1

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

3

 

[***]

 

[***]

 

[***]

3

 

[***]

 

[***]

 

[***]

1

 

[***]

 

[***]

 

[***]

 

 

TOTAL

 

 

 

[***]

 

--------------------------------------------------------------------------------

*+/- [***] variance related to cost allowed for each line item without prior
approval of the Contracting Officer.

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 7

 

DATA SHARING PLAN

 

Date: September 29, 2004

 

The contractor (Isis Pharmaceuticals, Inc.) shall present at appropriate
scientific meetings and submit for publication significant data arising as a
direct result of performing under the contract. The contractor, in discussions
with the project officer, will identify suitable journals for publication, with
a bias toward open access journals, and appropriate technical and commercial
conferences for presentations. The contractor may seek patent protection of any
inventions conceived or reduced to practice as a result of its performing under
the contract. The contractor will retain title and exclusive rights to
commercialize such information and inventions and fully intends to make such
information and inventions commercially available. In addition, the contractor
intends to make commercially available the intellectual property underlying its
TIGER methodology, as well as primers (including chemical modifications) and
protocols not developed as a direct result of performing under the contract.

 

 

--------------------------------------------------------------------------------